DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.

Examiner’s Comment
Claims 1-30, 32-36, and 38-56 stand allowed.  
Applicants filed an IDS and Request for Continued Examination on August 16, 2022.  
The undersigned reviewed the IDS and the references and Office Actions cited therein.  Furthermore, the undersigned reviewed the applications that the Office Actions were associated with for double patenting.  No new bases for rejections were identified.
The undersigned also updated searches.  No new art has been identified that anticipates or renders obvious the claims, or that can be used with the previously identified prior art to render obvious the claims.
For these reasons, the allowance of claims 1-30, 32-36, and 38-56 is maintained.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Peter Hsueh, on Friday, September 2, 2022.
The application has been amended as follows: 
Claim 22, line 3: Add "first, second, and third" before "intermediate". 
Claim 46, line 6: Change "the another" to "another". 
Claim 47, line 17: Change "emitting" to "emission". 
Claim 47, line 19: Change "light-emitting to "emission".

Reasons for Allowance
Claims 1-30, 32-36, and 38-56 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein: an outline connecting a portion of an edge of the second sub-pixel to a portion of an edge of the third sub-pixel is square; and/or the display device further comprises: a plurality of first sub-pixels comprising the first sub-pixel, the plurality of first sub-pixels including centers arranged in a straight line in a first direction and arranged in a serpentine shape in a second direction; a plurality of first sub-pixels comprising the first sub-pixel arranged in a first direction, wherein the second sub-pixel facing the first side of the first sub-pixel and one of another second sub-pixel or another third sub-pixel facing a second side of the first sub-pixel are symmetrical to each other about a straight line crossing centers of the plurality of first sub-pixels arranged in the first direction; a spacer between the first sub-pixel and the second sub-pixel or between the first sub-pixel and the third sub-pixel; and/or a plurality of first sub-pixels comprising the first sub-pixel arranged in a first direction, wherein a long side of the second sub-pixel or a long side of the third sub-pixel forms an angle of about 45 degrees with respect to a straight line crossing centers of the plurality of first sub-pixels arranged in the first direction”, in combination with the remaining limitations of the claim.
With regard to claims 2-20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “wherein: the display device further comprises a spacer between the first intermediate layer and the second intermediate layer or between the first intermediate layer and the third intermediate layer; and/or shortest distances between second intermediate layers, which face a same first intermediate layer, from among the plurality of second intermediate layers, and the same first intermediate layer, or shortest distances between third intermediate layers, which face a same first intermediate layer, from among the plurality of third intermediate layers, and the same first intermediate layer are different from each other”, in combination with the remaining limitations of the claim.
With regard to claims 22-27: The claims have been found allowable due to their dependency from claim 21 above.
With regard to claim 28: The claim has been found allowable because the prior art of record does not disclose “wherein the first one and the second one overlap each other in the direction perpendicular to the tensile direction”, in combination with the remaining limitations of the claim.
With regard to claims 29, 30, 32, and 33: The claims have been found allowable due to their dependency from claim 28 above.
With regard to claim 34: The claim has been found allowable because the prior art of record does not disclose “wherein the first one and the second one overlap each other in the direction perpendicular to the tensile direction”, in combination with the remaining limitations of the claim.
With regard to claims 35, 36, 38, and 39: The claims have been found allowable due to their dependency from claim 34 above.
With regard to claim 40: The claim has been found allowable because the prior art of record does not disclose “[a] display device comprising: a first sub-pixel; a second sub-pixel facing the first sub-pixel; a third sub-pixel facing the first sub-pixel and spaced apart from the second sub-pixel; and a spacer between the first sub-pixel and the second sub-pixel or between the first sub-pixel and the third sub-pixel, wherein a distance from a side of the first sub-pixel facing the second sub-pixel and the third sub-pixel to the second sub-pixel is different from a distance from the side of the first sub-pixel to the third sub-pixel”, in combination with the remaining limitations of the claim.
With regard to claims 41-46: The claims have been found allowable due to their dependency from claim 40 above.
With regard to claim 47: The claim has been found allowable because the prior art of record does not disclose “[a] display device comprising: a first unit pixel including a first sub-pixel, a second sub-pixel, and a third sub-pixel of different respective colors; and a second unit pixel adjacent to the first unit pixel, the second unit pixel including a first sub-pixel, a second sub-pixel, and a third sub-pixel, the first, second, and third sub- pixels being configured to emit different colors, wherein the first sub-pixel of the first unit pixel and the first sub-pixel of the second unit pixel each emit light of a first color, the second sub-pixel of the first unit pixel and the second sub-pixel of the second unit pixel each emit light of a second color, and the third sub-pixel of the first unit pixel and the third sub-pixel of the second unit pixel each emit light of a third color, Amdt date May 2, 2022wherein a first emission layer corresponding to the first sub-pixel of the first unit pixel includes a first side and a second side crossing the first side, the second and third sub-pixels of the first unit pixel are arranged to face the first side of the first emission layer, and the second and third sub-pixels of the second unit pixel are arranged to face the second side of the first emission layer, and wherein a distance between the first emission layer corresponding to the first sub-pixel of the first unit pixel and the second sub-pixel of the first unit pixel is different from a distance between the first emission layer corresponding to the first sub-pixel of the first unit pixel and the third sub-pixel of the first unit pixel”, in combination with the remaining limitations of the claim.
With regard to claims 48-56: The claims have been found allowable due to their dependency from claim 47 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897